                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

 In re: HILL’S PET NUTRITION,                       MDL No. 2887
 INC. DOG FOOD PRODUCTS
 LIABILITY LITIGATION




         INTERESTED PARTY RESPONSE OF PLAINTIFF JOHN MCILVAIN
     IN SUPPORT OF TRANSFER TO THE EASTERN DISTRICT OF NEW YORK

       Plaintiff John McIlvain (Plaintiff) in related case John McIlvain, on behalf of himself and

all others similarly situated v. Hill’s Pet Nutrition, Inc., Case No. 2:19-cv-00497 (W.D. Pa.), by

his undersigned counsel and pursuant to 28 U.S.C. § 1407, respectfully submits this Interested

Party Response. Plaintiff agrees with Defendant Hill’s Pet Nutrition, Inc. and other plaintiffs that

the above-captioned matter should be consolidated into a Multidistrict Litigation. Plaintiff requests

that the Panel transfer and consolidate this matter in the Eastern District of New York before the

Honorable LaShann DeArcy Hall. Plaintiff joins with plaintiffs in the following actions in

advocating for transfer to the Eastern District of New York, and therefore adopts the arguments

set forth in their briefs submitted at MDL No. 2887, Docket Nos. 35, 36, and 68.

           •   Michael and Jodi Russell v. Hill’s Pet Nutrition, Inc. and Colgate-Palmolive
               Company, Case No. 3:19-cv-00395 (N.D. Fla.);

           •   Kelly Bone et al. v. Hill’s Pet Nutrition, Inc. et al., Case No. 1:19-cv-00831
               (E.D.N.Y.);

           •   Lisette Kra v. Hill’s Pet Nutrition and Colgate-Palmolive Company., Case No.
               1:19-cv-01444 (E.D.N.Y.); and,

           •   Carole Reed v. Hill’s Pet Nutrition, Inc. and Colgate-Palmolive Company, Case
               No. 2:19-cv-02225 (E.D.N.Y.).
Furthermore, Plaintiff notes that the plaintiff in related action Jubinville et al. v. Hill’s Pet

Nutrition, Inc. et al., Case No. 1:19-cv-000074 (D.R.I.) supports transfer of this matter to the

Eastern District of New York before Judge Hall as an alternate to the District of Rhode Island.

Plaintiff therefore joins with the Jubinville plaintiffs with respect to that section of their brief only.

See MDL No. 2887, Docket No. 41, pp. 7-8.


Date: May 13, 2019                              Morrow & Artim, PC

                                                By: /s/Clayton S. Morrow
                                                    Clayton S. Morrow, Esq.
                                                (PA Attorney I.D. 53521)
                                                304 Ross Street
                                                7th Floor
                                                Pittsburgh, PA 15219
                                                Tel: (412) 823-8003
                                                Fax: (412) 386-3184

                                                Counsel for John McIlvain




                                                    2
